Filed 11/04/20                                        Case 20-21548                                                  Doc 120



          1      2
                 Robert P. Huckaby CA#97633
          2      3330 Lake Tahoe Blvd. #10
                 South Lake Tahoe, CA 96150
          3      tel (530) 544-4697
                 fax (530) 544-7760
          4      email: bobhuckaby@aol.com
          5      ATTORNEY FOR CREDITOR/DEFENDANT,
                 DLSK FAMILY TRUST
          6

          7

          8                                UNITED STATES BANKRUPTCY COURT

          9                        EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
         10

         11      In re:                              )                  Bankruptcy Case No.
                                                     )                  20-21548-C-11
         12      FALL LINE TREE SERVICE INC.,        )
                                                     )                  DCN: HP-9
         13                        Debtor.           )
                                                     )                  OBJECTION TO DEBTOR’S
         14                                          )                  PLAN OF REORGANIZATION
                                                     )
         15                                          )
                                                     )                  Date:    November 18, 2020
         16                                          )                  Time:    11:00 am
                                                     )                  Dept:    Court 35, 6th floor
         17      ____________________________________)                  Judge:   Hon. Christopher M. Klein
         18               Creditor DICK YOST YAGHLEGIAN and LAUREN YAGHLEGIAN, both individually

         19      and as Trustees of the DLSK FAMILY TRUST dated 6/2/2008, hereby objects to Debtor’s Plan

         20      of Reorganization dated September 11, 2020 on the following grounds.

         21               1.    Debtor’s liquidation analysis is in error, as it fails to account for the $300,000

         22      purchased goodwill asset, and we believe the inventory asset is understated. The business has

         23      another asset of rental equipment, typically $40,000, which is also not shown. The affect of

         24      which is that Debtor can actually pay 100% of all of its debts instead of only 59%.

         25               2.    Debtor’s cash flow analysis is in error, as the revenues are substantially

         26      understated, the payroll expense is overstated, and the income available for Plan payments is
         27      substantially understated. The affect of which is that Debtor can actually pay 100% of all of its

         28      debts instead of only 59%.

                                                               page 1
Filed 11/04/20                                        Case 20-21548                                                   Doc 120



          1             3.      Reference is made to the 9/30/2020 Monthly Operating Report filed by Debtor

          2      herein. That shows $548,897 of revenues since filing this case 6½ months ago, an average of

          3      $84,446 per month, or an annualized amount of $1,013,348, including the COVID-19 shut

          4      down/slow down months this spring, so the forecast amount of $815,000 per year is at least

          5      $200,000 per year short of reality. Notice the 2019 Profit and Loss Report attached to debtor’s

          6      initial financial disclosure showed gross revenues of $899,392 for 2019 and a profit of $561,224.

          7             4.      Further reference to the 9/30/20 MOR shows actual payroll cost of $37,878 to

          8      date, or an annualized amount of $69,929 instead of the $205,000 shown in their forecast.

          9             5.      Analysis of the debtor’s operating reports discloses payments to vendors which
         10      are not related to the company’s business. The business does not sell or service motorized

         11      vehicles, and no vehicles are on the Balance Sheet, yet payments were made to Rocky Mountain

         12      ATV, Carson Motorsports, Faction Motorcycle, Toyota Financial, and Spinreel Dune Buggy.

         13      Social media shows that Mr. & Mrs. Nichols have pulled enough money out of the business to

         14      buy a new truck for Steve, a toy hauler travel trailer to play with, 2 motorcycles and 2 quads for

         15      the kids, a $25,000 side-by-side, and a $500 puppy, estimated to be more than $200,000.

         16             6.      Analysis of debtor’s operating reports discloses cash deposits substantially less

         17      than should have been. Creditor operated this business for over 20 years, and historically cash

         18      deposits represented about 25% of gross revenues, so we believe gross revenues are substantially

         19      understated.

         20             7.      Analysis of the debtor’s operating reports discloses a failure to include revenues

         21      from Debtor’s operation of actual tree service business outside of the Village Board Shop.

         22             WHEREFORE creditor requests the Court not approve Debtor’s present Plan.

         23      Dated: November 4, 2020
                                                              /s/ Robert P. Huckaby
         24                                                   _____________________________________
                                                              Robert P. Huckaby,
         25                                                   Attorney for Creditor/Defendant

         26

         27

         28

                                                               page 2
